

	

		II

		Calendar No. 171

		109th CONGRESS

		1st Session

		S. 1389

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 13, 2005

			Mr. Specter (for

			 himself, Mrs. Feinstein, and

			 Mr. Kyl) introduced the following bill;

			 which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		

			July 22, 2005

			Reported by Mr. Specter,

			 with an amendment

			Strike out all after the enacting clause and insert

			 the part printed in italic

		

		A BILL

		To reauthorize and improve the USA PATRIOT

		  Act.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the USA PATRIOT Improvement and

			 Reauthorization Act of 2005.

			(b)Table of

			 contentsThe table of

			 contents of this Act is as follows:

				

					Sec. 1. Short title;

				table of contents.

					Sec. 2. Patriot section 203; notice to court of disclosure of

				foreign intelligence information.

					Sec. 3. Patriot section 206; additional requirements for

				multipoint electronic surveillance under FISA.

					Sec. 4. Patriot section 207; duration of FISA surveillance of

				non-United States persons.

					Sec. 5. Patriot section 212; enhanced oversight of good-faith

				emergency disclosures.

					Sec. 6. Patriot section 213; limitations on delayed notice

				search warrants.

					Sec. 7. Patriot section 214; factual basis for pen register and

				trap and trace authority under FISA.

					Sec. 8. Patriot section 215; procedural protections for court

				orders to produce records and other items in intelligence

				investigations.

					Sec. 9. Patriot section 505;

				procedural protections for national security letters.

					Sec. 10. Sunset provisions.

					Sec. 11. Enhancement of sunshine provisions.

				

			2.Patriot section 203;

			 notice to court of disclosure of foreign intelligence informationSection 2517 of title 18, United States

			 Code, is amended by adding at the end the following:

			

				(9)Within a reasonable time after disclosure

				is made, pursuant to paragraph (6), (7), or (8), of the contents of any wire,

				oral, or electronic communication, an attorney for the Government must file,

				under seal, a notice with the judge that issued the order authorizing or

				approving the interception of such wire, oral, or electronic communication,

				stating that such contents or evidence was disclosed and the departments,

				agencies, or entities to which the disclosure was

				made.

				.

		3.Patriot section 206;

			 additional requirements for multipoint electronic surveillance under

			 FISA

			(a)Particularity

			 requirementSection

			 105(c)(1)(A) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.

			 1805(c)(1)(A)) is amended by inserting before the semicolon at the end the

			 following: , and if the nature and location of each of the facilities or

			 places at which the surveillance will be directed is not known, and if the

			 identity of the target is not known, the order shall include sufficient

			 information to describe a specific target with particularity.

			(b)Additional

			 directionsSection 105(c) of

			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805(c)) is

			 amended—

				(1)by striking An order approving an

			 electronic surveillance under this section shall—;

				(2)in paragraph (1), by inserting before

			 specify the following: specifications.—An order approving an electronic

			 surveillance under this section shall;

				(3)in paragraph (1)(F), by striking ;

			 and and inserting a period;

				(4)in paragraph (2), by inserting before

			 direct the following: directions.—An order approving an electronic

			 surveillance under this section shall; and

				(5)by adding at the end the following:

					

						(3)Special

				directions for certain ordersAn order approving an electronic

				surveillance under this section in circumstances where the nature and location

				of each of the facilities or places at which the surveillance will be directed

				is unknown shall direct the applicant to provide notice to the court within 10

				days after the date on which surveillance begins to be directed at any new

				facility or place of—

							(A)the nature and location of each facility or

				place at which the electronic surveillance is directed;

							(B)the facts and circumstances relied upon by

				the applicant to justify the applicant's belief that each facility or place at

				which the electronic surveillance is directed is being used, or is about to be

				used, by the target of the surveillance; and

							(C)a statement of any proposed minimization

				procedures that differ from those contained in the original application or

				order, that may be necessitated by a change in the facility or place at which

				the electronic surveillance is

				directed.

							.

				(c)Enhanced

			 oversight

				(1)Report to

			 congressSection 108(a)(1) of

			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1808(a)(1)) is

			 amended by inserting , and the Committee on the Judiciary of the House

			 of Representatives and the Committee on the Judiciary of the Senate,

			 after Senate Select Committee on Intelligence.

				(2)Modification of

			 semiannual report requirement on activities under foreign intelligence

			 surveillance act of 1978Paragraph (2) of section 108(a) of the

			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1808(a)) is amended to

			 read as follows:

					

						(2)Each report under the first sentence of

				paragraph (1) shall include a description of—

							(A)the total number of applications made for

				orders and extensions of orders approving electronic surveillance under this

				title where the nature and location of each facility or place at which the

				electronic surveillance will be directed is not known; and

							(B)each criminal case in which information

				acquired under this Act has been authorized for use at trial during the period

				covered by such

				report.

							.

				4.Patriot section 207;

			 duration of FISA surveillance of non-United States persons

			(a)Electronic

			 surveillance ordersSection

			 105(e) of the Foreign Intelligence Surveillance Act (50 U.S.C. 1805(e)) is

			 amended—

				(1)in paragraph (1)(B), by striking ,

			 as defined in section 101(b)(1)(A) and inserting who is not a

			 United States person; and

				(2)in paragraph (2)(B), by striking as

			 defined in section 101(b)(1)(A) and inserting who is not a

			 United States person.

				(b)Physical search

			 ordersSection 304(d) of the

			 Foreign Intelligence Surveillance Act (50 U.S.C. 1824(d)) is amended—

				(1)in paragraph (1)(B), striking as

			 defined in section 101(b)(1)(A) and inserting who is not a

			 United States person; and

				(2)in paragraph (2), striking as

			 defined in section 101(b)(1)(A) and inserting who is not a

			 United States person.

				(c)Pen

			 registersSection 402(e) of

			 the Foreign Intelligence Surveillance Act (50 U.S.C. 1842(e)) is amended

			 by—

				(1)inserting after 90 days the

			 first place it appears the following: , except that in cases where the

			 applicant has certified that the information likely to be obtained is foreign

			 intelligence information not concerning a United States person, an order issued

			 under this section may be for a period not to exceed 1 year; and

				(2)by inserting after 90 days

			 the second place it appears the following: , except that in cases where

			 the applicant has certified that the information likely to be obtained is

			 foreign intelligence information not concerning a United States person, an

			 extension of an order issued under this section may be for a period not to

			 exceed 1 year.

				5.Patriot section 212;

			 enhanced oversight of good-faith emergency disclosures

			(a)Enhanced

			 oversightSection 2702 of

			 title 18, United States Code, is amended by adding at the end the

			 following:

				

					(d)Reporting of

				emergency disclosuresOn an

				annual basis, the Attorney General shall submit to the Committee on the

				Judiciary of the House of Representatives and the Committee on the Judiciary of

				the Senate a report containing—

						(1)the number of accounts from which the

				Department of Justice has received voluntary disclosures under subsection

				(b)(8); and

						(2)a summary of the basis for disclosure in

				those instances where—

							(A)voluntary disclosures under subsection

				(b)(8) were made to the Department of Justice; and

							(B)the investigation pertaining to those

				disclosures was closed without the filing of criminal

				charges.

							.

			(b)Technical

			 amendments To conform communications and customer records exceptions

				(1)Voluntary

			 disclosuresSection 2702 of

			 title 18, United States Code, is amended—

					(A)in subsection (b)(8)—

						(i)by striking Federal, State, or

			 local; and

						(ii)by inserting immediate

			 before danger; and

						(B)by striking subsection (c)(4) and inserting

			 the following:

						

							(4)to a governmental entity, if the provider,

				in good faith, believes that an emergency involving immediate danger of death

				or serious physical injury to any person requires disclosure without delay of

				the

				information.

							.

					(2)DefinitionsSection 2711 of title 18, United States

			 Code, is amended—

					(A)in paragraph (2), by striking

			 and at the end;

					(B)in paragraph (3), by striking the period at

			 the end and inserting ; and; and

					(C)by adding at the end the following:

						

							(4)the term governmental entity

				means a department or agency of the United States or any State or political

				subdivision

				thereof.

							.

					6.Patriot section 213;

			 limitations on delayed notice search warrants

			(a)Grounds for

			 delaySection 3103a(b)(1) of

			 title 18, United States Code, is amended by striking may have an adverse

			 result (as defined in section 2705); and

			 inserting

				

					may—(A)endanger the life or physical safety of an

				individual;

					(B)result in flight from prosecution;

					(C)result in the destruction of or tampering

				with evidence;

					(D)result in intimidation of potential

				witnesses; or

					(E)otherwise seriously jeopardize an

				investigation;

					.

			(b)Limitation on

			 reasonable period for delaySection 3103a(b)(3) of title 18, United

			 States Code, is amended by—

				(1)inserting on a date certain that

			 is before within a reasonable period of its execution;

			 and

				(2)after good cause shown

			 inserting , subject to the condition that extensions should only be

			 granted upon an updated showing of the need for further delay and that each

			 additional delay should be limited to periods of 90 days or less, unless the

			 facts of the case justify a longer period of delay.

				(c)Enhanced

			 oversightSection 3103a of

			 title 18, United States Code, is amended by adding at the end the

			 following:

				

					(c)Reports

						(1)Report by

				judgeNot later than 30 days

				after the expiration of a warrant authorizing delayed notice (including any

				extension thereof) entered under this section, or the denial of such warrant

				(or request for extension), the issuing or denying judge shall report to the

				Administrative Office of the United States Courts—

							(A)the fact that a warrant was applied

				for;

							(B)the fact that the warrant or any extension

				thereof was granted as applied for, was modified, or was denied;

							(C)the period of delay in the giving of notice

				authorized by the warrant, and the number and duration of any extensions;

				and

							(D)the offense specified in the warrant or

				application.

							(2)Report by

				administrative office of the united states courtsIn April of each year, the Director of the

				Administrative Office of the United States Courts shall transmit to Congress a

				full and complete report—

							(A)concerning the number of applications for

				warrants and extensions of warrants authorizing delayed notice pursuant to this

				section, and the number of warrants and extensions granted or denied pursuant

				to this section during the preceding calendar year; and

							(B)that includes a summary and analysis of the

				data required to be filed with the Administrative Office by paragraph

				(1).

							(3)RegulationsThe Director of the Administrative Office

				of the United States Courts, in consultation with the Attorney General, is

				authorized to issue binding regulations dealing with the content and form of

				the reports required to be filed under paragraph

				(1).

						.

			7.Patriot section 214;

			 factual basis for pen register and trap and trace authority under FISA

			(a)Factual basis

			 for pen registers and trap and trace devices under FISA

				(1)ApplicationSection 402(c)(2) of the Foreign

			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1842(c)(2)) is amended by

			 striking a certification by the applicant that and inserting

			 a statement of the facts relied upon by the applicant to justify the

			 applicant's belief that.

				(2)OrderSection 402(d)(1) of the Foreign

			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1842(d)(1)) is amended by

			 striking if the judge finds that” and all that follows and inserting “if

			 the judge finds that the application includes sufficient facts to justify the

			 belief that the information likely to be obtained is foreign intelligence

			 information not concerning a United States person or is relevant to an ongoing

			 investigation to protect against international terrorism or clandestine

			 intelligence activities and otherwise satisfies the requirements of this

			 section..

				(b)RecordsSection 402(d)(2) of the Foreign

			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1842(d)(2)) is amended—

				(1)in subparagraph (A)—

					(A)in clause (ii), by adding

			 and at the end; and

					(B)in clause (iii), by striking the period at

			 the end and inserting a semicolon; and

					(2)in subparagraph (B)(iii), by striking the

			 period at the end and inserting ; and; and

				(3)by adding at the end the following:

					

						(C)shall direct that, upon the request of the

				applicant, the provider of a wire or electronic communication service shall

				disclose to the Federal officer using the pen register or trap and trace device

				covered by the order—

							(i)in the case of the customer or subscriber

				using the service covered by the order (for the period specified by the

				order)—

								(I)the name of the customer or

				subscriber;

								(II)the address of the customer or

				subscriber;

								(III)the telephone or instrument number, or

				other subscriber number or identifier, of the customer or subscriber, including

				any temporarily assigned network address or associated routing or transmission

				information;

								(IV)the length of the provision of service by

				such provider to the customer or subscriber and the types of services utilized

				by the customer or subscriber;

								(V)in the case of a provider of local or long

				distance telephone service, any local or long distance telephone records of the

				customer or subscriber;

								(VI)if applicable, any records reflecting

				period of usage (or sessions) by the customer or subscriber; and

								(VII)any mechanisms and sources of payment for

				such service, including the number of any credit card or bank account utilized

				for payment for such service; and

								(ii)if available, with respect to any customer

				or subscriber of incoming or outgoing communications to or from the service

				covered by the order—

								(I)the name of such customer or

				subscriber;

								(II)the address of such customer or

				subscriber;

								(III)the telephone or instrument number, or

				other subscriber number or identifier, of such customer or subscriber,

				including any temporarily assigned network address or associated routing or

				transmission information; and

								(IV)the length of the provision of service by

				such provider to such customer or subscriber and the types of services utilized

				by such customer or

				subscriber.

								.

				(c)Enhanced

			 oversightSection 406 of the

			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1846) is

			 amended—

				(1)in subsection (a), by inserting ,

			 and the Committee on the Judiciary of the House of Representatives and the

			 Committee on the Judiciary of the Senate, after of the

			 Senate; and

				(2)in subsection (b), by striking On a

			 semiannual basis through the preceding 6-month period

			 and inserting, In April of each year, the Attorney General shall

			 transmit to the Administrative Office of the United States Courts and to

			 Congress a report setting forth with respect to the preceding calendar

			 year.

				8.Patriot section 215;

			 procedural protections for court orders to produce records and other items in

			 intelligence investigations

			(a)Factual basis

			 for requested order

				(1)ApplicationSection 501(b)(2) of the Foreign

			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(b)(2)) is amended by

			 striking shall specify that the records concerned are sought for

			 and inserting shall include a statement of facts showing that there are

			 reasonable grounds to believe that the records or other things sought are

			 relevant to.

				(2)OrderSection 501(c)(1) of the Foreign

			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(c)(1)) is amended by

			 striking if the judge finds that and all that follows and

			 inserting if the judge finds that the statement of facts contained in

			 the application establishes reasonable grounds to believe that the records or

			 other things sought are relevant to an authorized investigation conducted in

			 accordance with subsection (a)(2) to obtain foreign intelligence information

			 not concerning a United States person or to protect against international

			 terrorism or clandestine intelligence activities, and the application meets the

			 other requirements of this section..

				(b)Additional

			 protectionsSection 501(c) of

			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(c)) is

			 amended—

				(1)in paragraph (2), by inserting after

			 An order under this subsection the

			 following:

					

						—(A)shall describe the tangible things

				concerned with sufficient particularity to permit them to be fairly

				identified;

						(B)shall prescribe a return date which will

				provide a reasonable period of time within which the tangible things can be

				assembled and made available;

						(C)shall provide clear and conspicuous notice

				of the principles and procedures set forth in subsections (d) and (f);

				and

						(D)

						.

				(c)Director

			 approval for certain applicationsSection 501(a) of the Foreign Intelligence

			 Surveillance Act of 1978 (50 U.S.C. 1861(a)) is amended—

				(1)in paragraph (1), by striking The

			 Director and inserting Except as provided in paragraph (3), the

			 Director; and

				(2)by adding at the end the following:

					

						(3)No application shall be made under this

				section for an order requiring the production of library circulation records,

				library patron lists, book sales records, book customer lists, firearms sales

				records, or medical records containing personally identifiable information

				without the prior written approval of the Director of the Federal Bureau of

				Investigation. The Director may delegate authority to approve such an

				application to the Deputy Director of the Federal Bureau of Investigation, but

				such authority may not be further

				delegated.

						.

				(d)Prohibition on

			 disclosureSection 501(d) of

			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(d)) is

			 amended to read as follows:

				

					(d)(1)No person shall disclose to any other

				person that the Federal Bureau of Investigation has sought or obtained tangible

				things pursuant to an order under this section other than to—

							(A)those persons to whom such disclosure is

				necessary to comply with such order;

							(B)an attorney to obtain legal advice or

				assistance with respect to the production of things in response to the order;

				or

							(C)other persons as permitted by the Director

				of the Federal Bureau of Investigation or the designee of the Director.

							(2)(A)Any person having received a disclosure

				under subparagraph (A), (B), or (C) of paragraph (1) shall be subject to the

				prohibitions on disclosure under that paragraph.

							(B)Any person making a further disclosure

				authorized by subparagraph (A), (B), or (C) of paragraph (1) shall notify the

				person to whom the disclosure is made of the prohibitions on disclosure under

				this subsection.

							(3)An order under this section shall notify,

				in writing, the person to whom the order is directed of the nondisclosure

				requirements under this

				subsection.

						.

			(e)Judicial

			 reviewSection 501 of the

			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) is amended by

			 adding at the end the following:

				

					(f)(1)(A)Any person receiving an order to produce

				any tangible thing under this section may challenge the legality of that order

				by filing a petition in the court established under section 103(a).

							(B)That petition may be considered by any

				judge of the court.

							(C)The judge considering the petition may

				modify or set aside the order if the judge finds that the order does not meet

				the requirements of this section or is otherwise unlawful.

							(D)Any petition for review of a decision to

				affirm, modify, or set aside an order under this paragraph by the United States

				or any person receiving such order shall be sent to the court of review

				established under section 103(b), which shall have jurisdiction to consider

				such petitions.

							(E)The court of review shall immediately

				provide for the record a written statement of the reasons for its decision and,

				on petition of the United States or any person receiving such order for a writ

				of certiorari, the record shall be transmitted under seal to the Supreme Court,

				which shall have jurisdiction to review such decision.

							(2)(A)Judicial proceedings under this subsection

				shall be concluded as expeditiously as possible.

							(B)The record of proceedings, including

				applications made and orders granted, shall be maintained under security

				measures established by the Chief Justice of the United States in consultation

				with the Attorney General and the Director of National Intelligence.

							(3)All petitions under this subsection shall

				be filed under seal, and the court, upon the request of the Government, shall

				review any Government submission, which may include classified information, as

				well as the application of the Government and related materials, ex parte and

				in

				camera.

						.

			(f)Enhanced

			 oversightSection 502 of the

			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1862) is

			 amended—

				(1)in subsection (a), by inserting ,

			 and the Committee on the Judiciary of the House of Representatives and the

			 Committee on the Judiciary of the Senate, after of the

			 Senate; and

				(2)in subsection (b)—

					(A)by striking On a semiannual

			 basis through the preceding 6-month period and inserting

			 In April of each year, the Attorney General shall transmit to the

			 Congress a report setting forth with respect to the preceding calendar

			 year;

					(B)in paragraph (1), by striking

			 and at the end;

					(C)in paragraph (2), by striking the period at

			 the end and inserting ; and; and

					(D)by adding at the end the following:

						

							(3)the total number of applications made for

				orders approving requests for the production of tangible things under section

				501, and the total number of orders either granted, modified, or denied, when

				the application or order involved any of the following:

								(A)The production of tangible things from a

				library, as defined in section 213(2) of the Library Services and Technology

				Act (20 U.S.C. 9122(2)).

								(B)The production of tangible things from a

				person or entity primarily engaged in the sale, rental, or delivery of books,

				journals, magazines, or other similar forms of communication whether in print

				or digitally.

								(C)The production of records related to the

				purchase of a firearm, as defined in section 921(a)(3) of title 18, United

				States Code.

								(D)The production of health information, as

				defined in section 1171(4) of the Social Security Act (42 U.S.C.

				1320d(4)).

								(E)The production of taxpayer return

				information, return, or return information, as defined in section 6103(b) of

				the Internal Revenue Code of 1986 (26 U.S.C. 6103(b)).

								(c)Each report under subsection (b) shall be

				submitted in unclassified form, but may include a classified annex.

							(d)In April of each year, the Attorney General

				shall transmit to the Administrative Office of the United States Courts and to

				Congress a report setting forth with respect to the preceding calendar

				year—

								(1)the total number of applications made for

				orders approving requests for the production of tangible things under section

				501; and

								(2)the total number of such orders either

				granted, modified, or

				denied.

								.

					9.Patriot section 505;

			 Procedural protections for national security letters

			(a)In

			 generalSection 2709(a) of

			 title 18, United States Code, is amended—

				(1)by striking A wire or electronic

			 communication service provider and inserting the following:

					

						(1)In

				generalA wire or electronic

				communication service provider

						;

				and

				(2)by adding at the end the following:

					

						(2)Judicial

				reviewA wire or electronic

				communication service provider who receives a request under subsection (b) may,

				at any time, seek a court order from an appropriate United States district

				court to modify or set aside the request. Any such motion shall state the

				grounds for challenging the request with particularity. The court may modify or

				set aside the request if compliance would be unreasonable or

				oppressive.

						.

				(b)NondisclosureSection 2709(c) of title 18, United States

			 Code, is amended—

				(1)by striking No wire or electronic

			 communication service provider and inserting the following:

					

						(1)In

				generalNo wire or electronic

				communication service provider

						;

				and

				(2)by adding at the end the following:

					

						(2)Judicial

				reviewA wire or electronic

				communication service provider who receives a request under subsection (b) may,

				at any time, seek a court order from an appropriate United States district

				court challenging the nondisclosure requirement under paragraph (1). Any such

				motion shall state the grounds for challenging the nondisclosure requirement

				with particularity.

						(3)Standard of

				reviewThe court may modify

				or set aside such a nondisclosure requirement if there is no reason to believe

				that disclosure may endanger the national security of the United States,

				interfere with a criminal, counterterrorism, or counterintelligence

				investigation, interfere with diplomatic relations, or endanger the life or

				physical safety of any person. In reviewing a nondisclosure requirement, the

				certification by the Government that the disclosure may endanger the national

				security of the United States or interfere with diplomatic relations shall be

				treated as conclusive unless the court finds that the certification was made in

				bad

				faith.

						.

				(c)Enforcement of

			 national security lettersSection 2709(a) of title 18, United States

			 Code, as amended by subsection (b), is amended by adding at the end the

			 following:

				

					(3)Enforcement of

				requestsThe Attorney General

				may seek enforcement of a request under subsection (b) in an appropriate United

				States district court if a recipient refuses to comply with the

				request.

					.

			(d)Disclosure of

			 information

				(1)Secure

			 proceedingsSection 2709 of

			 title 18, United States Code, as amended by subsections (b) and (c), is

			 amended—

					(A)in subsection (a), by adding at the end the

			 following:

						

							(4)Secure

				proceedingsThe disclosure of

				information in any proceedings under this subsection may be limited consistent

				with the requirements of the Classified Information Procedures Act (18 U.S.C.

				App).

							;

				and

					(B)in subsection (c), by adding at the end the

			 following:

						

							(4)Secure

				proceedingsThe disclosure of

				information in any proceedings under this subsection may be limited consistent

				with the requirements of the Classified Information Procedures Act (18 U.S.C.

				App).

							.

					(2)Disclosure to

			 necessary personsSection

			 2709(c)(1) of title 18, United States Code, as amended by subsection (b), is

			 amended—

					(A)by inserting after any

			 person the following: , except for disclosure to an attorney to

			 obtain legal advice regarding the request or to persons to whom disclosure is

			 necessary in order to comply with the request,; and

					(B)by adding at the end the following:

			 Any attorney or person whose assistance is necessary to comply with the

			 request who is notified of the request also shall not disclose to any person

			 that the Federal Bureau of Investigation has sought or obtained access to

			 information or records under this section..

					10.Sunset

			 provisions

			(a)Modification of

			 PATRIOT Act sunset provisionSection 224(a) of the USA PATRIOT Act (18

			 U.S.C. 2510 note) is amended to read as follows:

				

					(a)In

				generalExcept as provided in

				subsection (b), sections 206 and 215, and the amendments made by those

				sections, shall cease to have effect on December 31, 2009, and any provision of

				law amended or modified by such sections shall take effect on January 1, 2010,

				as in effect on the day before the effective date of this

				Act.

					.

			(b)Extension of

			 sunset on lone wolf provisionSubsection (b) of section 6001 of the

			 Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 1801 note)

			 is amended to read as follows:

				

					(b)Sunset

						(1)In

				generalExcept as provided in

				paragraph (2), the amendment made by subsection (a) shall cease to have effect

				on December 31, 2009.

						(2)Special

				ruleWith respect to any

				particular foreign intelligence investigation that began before the date on

				which the amendment made by subsection (a) ceases to have effect, section

				101(b)(1) of the Foreign Intelligence Surveillance Act of 1978, as amended by

				subsection (a), shall continue in

				effect.

						.

			(c)Repeal of sunset

			 provision relating to section 2332B and the material support sections of title

			 18, United States CodeSection 6603 of the Intelligence Reform and

			 Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3762) is

			 amended by striking subsection (g).

			(d)Technical

			 amendmentSection 1(a) of the

			 Uniting and Strengthening America by Providing Appropriate Tools Required to

			 Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 is amended to

			 read as follows:

				

					(a)Short

				titleThis Act may be cited

				as the Uniting and Strengthening

				America by Providing Appropriate tools Required to Intercept and Obstruct

				Terrorism Act of 2001 or the USA PATRIOT

				Act.

					.

			11.Enhancement of

			 sunshine provisions

			(a)Rules and

			 procedures for FISA courtsSection 103 of the Foreign Intelligence

			 Surveillance Act of 1978 (50 U.S.C. 1803) is amended by adding at the end the

			 following:

				

					(e)(1)The courts established pursuant to

				subsections (a) and (b) may establish such rules and procedures, and take such

				actions, as are reasonably necessary to administer their responsibilities under

				this Act.

						(2)The rules and procedures established under

				paragraph (1), and any modifications of such rules and procedures, shall be

				recorded, and shall be transmitted to the following:

							(A)All of the judges on the court established

				pursuant to subsection (a).

							(B)All of the judges on the court of review

				established pursuant to subsection (b).

							(C)The Chief Justice of the United

				States.

							(D)The Committee on the Judiciary of the

				Senate.

							(E)The Select Committee on Intelligence of the

				Senate.

							(F)The Committee on the Judiciary of the House

				of Representatives.

							(G)The Permanent Select Committee on

				Intelligence of the House of Representatives.

							(3)The transmissions required by paragraph (2)

				shall be submitted in unclassified form, but may include a classified

				annex.

						.

			(b)Enhanced

			 congressional oversight of FISA emergency authorities

				(1)Emergency

			 electronic surveillanceSection 107 of the Foreign Intelligence

			 Surveillance Act of 1978 (50 U.S.C. 1807), is amended—

					(A)in paragraph (a), by striking

			 and at the end;

					(B)in paragraph (b), by striking the period at

			 the end and inserting ; and; and

					(C)by adding at the end the following:

						

							(c)the total number of emergency employments

				of electronic surveillance under section 105(f) and the total number of

				subsequent orders approving or denying such electronic

				surveillance.

							.

					(2)Emergency

			 physical searchesSection 306

			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1826) is

			 amended—

					(A)in the first sentence, by inserting

			 , and the Committee on the Judiciary of the House of Representatives and

			 the Committee on the Judiciary of the Senate, after the

			 Senate;

					(B)in the second sentence, by striking

			 and the Committees on the Judiciary of the House of Representatives and

			 the Senate;

					(C)in paragraph (2), by striking

			 and at the end;

					(D)in paragraph (3), by striking the period at

			 the end and inserting ; and; and

					(E)by adding at the end the following:

						

							(4)the total number of emergency physical

				searches authorized by the Attorney General under section 304(e) (50 U.S.C.

				1824(e)), and the total number of subsequent orders approving or denying such

				physical

				searches.

							.

					(3)Emergency pen

			 registers and trap and trace devicesSection 406(b) of the Foreign Intelligence

			 Surveillance Act of 1978 (50 U.S.C. 1846(b)), as amended by section 7, is

			 amended—

					(A)in paragraph (1), by striking

			 and at the end;

					(B)in paragraph (2), by striking the period at

			 the end and inserting ; and; and

					(C)by adding at the end the following:

						

							(3)the total number of pen registers and trap

				and trace devices whose installation and use was authorized by the Attorney

				General on an emergency basis under section 403, and the total number of

				subsequent orders approving or denying the installation and use of such pen

				registers and trap and trace

				devices.

							.

					

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited as the USA PATRIOT Improvement and Reauthorization Act of

			 2005.

			(b)Table of

			 ContentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Patriot section 206; additional requirements for

				multipoint electronic surveillance under FISA.

					Sec. 3. Patriot section 207; duration of FISA surveillance of

				non-United States persons.

					Sec. 4. Patriot section 212; enhanced oversight of good-faith

				emergency disclosures.

					Sec. 5. Patriot section 213; limitations on delayed notice

				search warrants.

					Sec. 6. Patriot section 214; authority for disclosure of

				additional information in connection with orders for pen register and trap and

				trace authority under FISA.

					Sec. 7. Patriot section 215; procedural protections for court

				orders to produce records and other items in intelligence

				investigations.

					Sec. 8. Patriot section 505; procedural protections for

				national security letters.

					Sec. 9. Sunset provisions.

					Sec. 10. Enhancement of sunshine provisions.

				

			2.Patriot section 206;

			 additional requirements for multipoint electronic surveillance under

			 FISA

			(a)Particularity

			 RequirementSection

			 105(c)(1)(A) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.

			 1805(c)(1)(A)) is amended by inserting before the semicolon at the end the

			 following: , and if the nature and location of each of the facilities or

			 places at which the surveillance will be directed is not known, and if the

			 identity of the target is not known, the order shall include sufficient

			 information to describe a specific target with particularity.

			(b)Additional

			 DirectionsSection 105(c) of the Foreign Intelligence

			 Surveillance Act of 1978 (50 U.S.C. 1805(c)) is amended—

				(1)by striking An

			 order approving an electronic surveillance under this section

			 shall—;

				(2)in paragraph (1), by

			 inserting before specify the following: Specifications.—An order

			 approving an electronic surveillance under this section shall;

				(3)in paragraph (1)(F), by

			 striking ; and and inserting a period;

				(4)in paragraph (2), by

			 inserting before direct the following: Directions.—An order approving

			 an electronic surveillance under this section shall; and

				(5)by adding at the end the

			 following:

					

						(3)Special directions for

				certain ordersAn order approving an electronic surveillance

				under this section in circumstances where the nature and location of each of

				the facilities or places at which the surveillance will be directed is unknown

				shall direct the applicant to provide notice to the court within 10 days after

				the date on which surveillance begins to be directed at any new facility or

				place of—

							(A)the nature and location

				of each facility or place at which the electronic surveillance is

				directed;

							(B)the facts and

				circumstances relied upon by the applicant to justify the applicant's belief

				that each facility or place at which the electronic surveillance is directed is

				being used, or is about to be used, by the target of the surveillance;

				and

							(C)a statement of any

				proposed minimization procedures that differ from those contained in the

				original application or order, that may be necessitated by a change in the

				facility or place at which the electronic surveillance is

				directed.

							.

				(c)Enhanced

			 Oversight

				(1)Report to

			 congressSection 108(a)(1) of the Foreign Intelligence

			 Surveillance Act of 1978 (50 U.S.C. 1808(a)(1)) is amended by inserting

			 , and the Committee on the Judiciary of the House of Representatives and

			 the Committee on the Judiciary of the Senate, after Senate

			 Select Committee on Intelligence.

				(2)Modification of

			 semiannual report requirement on activities under foreign intelligence

			 surveillance act of 1978Paragraph (2) of section 108(a) of the

			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1808(a)) is amended to

			 read as follows:

					

						(2)Each report under the

				first sentence of paragraph (1) shall include a description of—

							(A)the total number of

				applications made for orders and extensions of orders approving electronic

				surveillance under this title where the nature and location of each facility or

				place at which the electronic surveillance will be directed is not known;

				and

							(B)Each criminal case in

				which information acquired under this Act has been authorized for use at trial

				during the period covered by such

				report.

							.

				3.Patriot section 207;

			 duration of FISA surveillance of non-United States persons

			(a)Electronic surveillance

			 ordersSection 105(e) of the Foreign Intelligence Surveillance

			 Act (50 U.S.C. 1805(e)) is amended—

				(1)in paragraph (1)(B), by

			 striking , as defined in section 101(b)(1)(A) and inserting

			 who is not a United States person; and

				(2)in paragraph (2)(B), by

			 striking as defined in section 101(b)(1)(A) and inserting

			 who is not a United States person.

				(b)Physical search

			 ordersSection 304(d) of the Foreign Intelligence Surveillance

			 Act (50 U.S.C. 1824(d)) is amended—

				(1)in paragraph (1)(B),

			 striking as defined in section 101(b)(1)(A) and inserting

			 who is not a United States person; and

				(2)in paragraph (2),

			 striking as defined in section 101(b)(1)(A) and inserting

			 who is not a United States person.

				(c)Pen

			 registersSection 402(e) of the Foreign Intelligence Surveillance

			 Act (50 U.S.C. 1842(e)) is amended by—

				(1)inserting after 90

			 days the first place it appears the following: , except that in

			 cases where the applicant has certified that the information likely to be

			 obtained is foreign intelligence information not concerning a United States

			 person, an order issued under this section may be for a period not to exceed 1

			 year; and

				(2)inserting after 90

			 days the second place it appears the following: , except that in

			 cases where the applicant has certified that the information likely to be

			 obtained is foreign intelligence information not concerning a United States

			 person, an extension of an order issued under this section may be for a period

			 not to exceed 1 year.

				4.Patriot section 212;

			 enhanced oversight of good-faith emergency disclosures

			(a)Enhanced

			 oversightSection 2702 of title 18, United States Code, is

			 amended by adding at the end the following:

				

					(d)Reporting of Emergency

				DisclosuresOn an annual basis, the Attorney General shall submit

				to the Committee on the Judiciary of the House of Representatives and the

				Committee on the Judiciary of the Senate a report containing—

						(1)the number of accounts

				from which the Department of Justice has received voluntary disclosures under

				subsection (b)(8); and

						(2)a summary of the basis

				for disclosure in those instances where—

							(A)voluntary disclosures

				under subsection (b)(8) were made to the Department of Justice; and

							(B)the investigation

				pertaining to those disclosures was closed without the filing of criminal

				charges.

							.

			(b)Technical amendments to

			 conform communications and customer records exceptions

				(1)Voluntary

			 disclosuresSection 2702 of title 18, United States Code, is

			 amended—

					(A)in subsection (b)(8), by

			 striking Federal, State, or local; and

					(B)by striking subsection

			 (c)(4) and inserting the following:

						

							(4)to a governmental entity,

				if the provider, in good faith, believes that an emergency involving danger of

				death or serious physical injury to any person requires disclosure without

				delay of the

				information.

							.

					(2)DefinitionsSection

			 2711 of title 18, United States Code, is amended—

					(A)in paragraph (2), by

			 striking and at the end;

					(B)in paragraph (3), by

			 striking the period at the end and inserting ; and; and

					(C)by adding at the end the

			 following:

						

							(4)the term

				governmental entity means a department or agency of the United

				States or any State or political subdivision

				thereof.

							.

					5.Patriot section 213;

			 limitations on delayed notice search warrants

			(a)Grounds for

			 delaySection 3103a(b)(1) of title 18, United States Code, is

			 amended by striking may have an adverse result (as defined in section

			 2705); and inserting “may—

				

					(A)endanger the life or

				physical safety of an individual;

					(B)result in flight from

				prosecution;

					(C)result in the destruction

				of or tampering with evidence;

					(D)result in intimidation of

				potential witnesses; or

					(E)otherwise seriously

				jeopardize an

				investigation;

					.

			(b)Limitation on

			 reasonable period for delaySection 3103a of title 18, United

			 States Code, is amended—

				(1)by striking subsection

			 (b)(3) and inserting the following:

					

						(3)the warrant provides for

				the giving of such notice not later than 7 days after the date of its

				execution, or on a later date certain if the facts of the case justify a longer

				period of delay.

						;

				and

				(2)by adding at the end the

			 following:

					

						(c)Extensions of

				delayAny period of delay authorized by this section may be

				extended by the court for good cause shown, subject to the condition that

				extensions should only be granted upon an updated showing of the need for

				further delay and that each additional delay should be limited to periods of 90

				days or less, unless the facts of the case justify a longer period of

				delay.

						.

				(c)Enhanced

			 oversightSection 3103a of title 18, United States Code, is

			 amended by adding at the end the following:

				

					(c)Reports

						(1)Report by

				judgeNot later than 30 days after the expiration of a warrant

				authorizing delayed notice (including any extension thereof) entered under this

				section, or the denial of such warrant (or request for extension), the issuing

				or denying judge shall report to the Administrative Office of the United States

				Courts—

							(A)the fact that a warrant

				was applied for;

							(B)the fact that the warrant

				or any extension thereof was granted as applied for, was modified, or was

				denied;

							(C)the period of delay in

				the giving of notice authorized by the warrant, and the number and duration of

				any extensions; and

							(D)the offense specified in

				the warrant or application.

							(2)Report by

				administrative office of the United States courtsIn April of

				each year, the Director of the Administrative Office of the United States

				Courts shall transmit to Congress a full and complete report—

							(A)concerning the number of

				applications for warrants and extensions of warrants authorizing delayed notice

				pursuant to this section, and the number of warrants and extensions granted or

				denied pursuant to this section during the preceding calendar year; and

							(B)that includes a summary

				and analysis of the data required to be filed with the Administrative Office by

				paragraph (1).

							(3)RegulationsThe

				Director of the Administrative Office of the United States Courts, in

				consultation with the Attorney General, is authorized to issue binding

				regulations dealing with the content and form of the reports required to be

				filed under paragraph

				(1).

						.

			6.Patriot section 214;

			 authority for disclosure of additional information in connection with orders

			 for pen register and trap and trace authority under FISA

			(a)RecordsSection

			 402(d)(2) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.

			 1842(d)(2)) is amended—

				(1)in subparagraph

			 (A)—

					(A)in clause (ii), by adding

			 and at the end; and

					(B)in clause (iii), by

			 striking the period at the end and inserting a semicolon; and

					(2)in subparagraph (B)(iii),

			 by striking the period at the end and inserting ; and;

			 and

				(3)by adding at the end the

			 following:

					

						(C)shall direct that, upon

				the request of the applicant, the provider of a wire or electronic

				communication service shall disclose to the Federal officer using the pen

				register or trap and trace device covered by the order—

							(i)in the case of the

				customer or subscriber using the service covered by the order (for the period

				specified by the order)—

								(I)the name of the customer

				or subscriber;

								(II)the address of the

				customer or subscriber;

								(III)the telephone or

				instrument number, or other subscriber number or identifier, of the customer or

				subscriber, including any temporarily assigned network address or associated

				routing or transmission information;

								(IV)the length of the

				provision of service by such provider to the customer or subscriber and the

				types of services utilized by the customer or subscriber;

								(V)in the case of a provider

				of local or long distance telephone service, any local or long distance

				telephone records of the customer or subscriber;

								(VI)if applicable, any

				records reflecting period of usage (or sessions) by the customer or subscriber;

				and

								(VII)any mechanisms and

				sources of payment for such service, including the number of any credit card or

				bank account utilized for payment for such service; and

								(ii)if available, with

				respect to any customer or subscriber of incoming or outgoing communications to

				or from the service covered by the order—

								(I)the name of such customer

				or subscriber;

								(II)the address of such

				customer or subscriber;

								(III)the telephone or

				instrument number, or other subscriber number or identifier, of such customer

				or subscriber, including any temporarily assigned network address or associated

				routing or transmission information; and

								(IV)the length of the

				provision of service by such provider to such customer or subscriber and the

				types of services utilized by such customer or

				subscriber.

								.

				(b)Enhanced

			 oversightSection 406(a) of the Foreign Intelligence Surveillance

			 Act of 1978 (50 U.S.C. 1846(a)) is amended by inserting , and the

			 Committee on the Judiciary of the House of Representatives and the Committee on

			 the Judiciary of the Senate, after of the Senate.

			7.Patriot section 215;

			 procedural protections for court orders to produce records and other items in

			 intelligence investigations

			(a)Factual basis for

			 requested order

				(1)ApplicationSection

			 501(b)(2) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.

			 1861(b)(2)) is amended to read as follows:

					

						(2)shall include a statement

				of facts showing that there are reasonable grounds to believe that the records

				or other things sought—

							(A)are relevant to an

				authorized investigation conducted in accordance with subsection (a)(2) to

				obtain foreign intelligence information not concerning a United States person

				or to protect against international terrorism or clandestine intelligence

				activities; and

							(B)(i)pertain to a foreign

				power or an agent of a foreign power;

								(ii)are relevant to the

				activities of a suspected agent of a foreign power who is the subject of such

				authorized investigation; or

								(iii)pertain to an

				individual in contact with, or known to, a suspected agent of a foreign

				power.

								.

				(2)OrderSection

			 501(c)(1) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.

			 1861(c)(1)) is amended to read as follows:

					

						(c)(1)Upon an application

				made pursuant to this section, the judge shall enter an ex parte order as

				requested, or as modified, approving the release of records or tangible things

				if the judge finds that—

								(A)the

				statement of facts contained in the application establishes reasonable grounds

				to believe that the records or other things sought are relevant to an

				authorized investigation conducted in accordance with subsection (a)(2) to

				obtain foreign intelligence information not concerning a United States person

				or to protect against international terrorism or clandestine intelligence

				activities;

								(B)the

				statement of facts contained in the application establishes reasonable grounds

				to believe that the records or other things sought—

									(i)pertain to a foreign

				power or an agent of a foreign power;

									(ii)are relevant to the

				activities of a suspected agent of a foreign power who is the subject of such

				authorized investigation; or

									(iii)pertain to an

				individual in contact with, or known to, a suspected agent of a foreign power;

				and

									(C)the

				application meets the other requirements of this

				section.

								.

				(b)Additional

			 protectionsSection 501(c) of the Foreign Intelligence

			 Surveillance Act of 1978 (50 U.S.C. 1861(c)) is amended—

				(1)in paragraph (2), by

			 inserting after An order under this subsection the

			 following:

					

						(A)shall describe the

				tangible things concerned with sufficient particularity to permit them to be

				fairly identified;

						(B)shall prescribe a return

				date which will provide a reasonable period of time within which the tangible

				things can be assembled and made available;

						(C)shall provide clear and

				conspicuous notice of the principles and procedures set forth in subsection

				(d);

						(D)shall not require the

				production of anything that would be protected from production under the

				standards applicable to a subpoena duces tecum issued by a court of the United

				States in aid of a grand jury investigation; and

						(E)

						.

				(c)Director approval for

			 certain applicationsSection 501(a) of the Foreign Intelligence

			 Surveillance Act of 1978 (50 U.S.C. 1861(a)) is amended—

				(1)in paragraph (1), by

			 striking The Director and inserting Except as provided in

			 paragraph (3), the Director; and

				(2)by adding at the end the

			 following:

					

						(3)No application shall be

				made under this section for an order requiring the production of library

				circulation records, library patron lists, book sales records, book customer

				lists, firearms sales records, or medical records containing personally

				identifiable information without the prior written approval of the Director of

				the Federal Bureau of Investigation. The Director may delegate authority to

				approve such an application to the Deputy Director of the Federal Bureau of

				Investigation, but such authority may not be further

				delegated.

						.

				(d)Prohibition on

			 disclosureSection 501(d) of the Foreign Intelligence

			 Surveillance Act of 1978 (50 U.S.C. 1861(d)) is amended to read as

			 follows:

				

					(d)(1)No person shall

				disclose to any other person that the Federal Bureau of Investigation has

				sought or obtained tangible things pursuant to an order under this section

				other than to

							(A)those

				persons to whom such disclosure is necessary to comply with such order;

							(B)an

				attorney to obtain legal advice or assistance with respect to the production of

				things in response to the order; or

							(C)other

				persons as permitted by the Director of the Federal Bureau of Investigation or

				the designee of the Director.

							(2)(A)Any person having

				received a disclosure under subparagraph (A), (B), or (C) of paragraph (1)

				shall be subject to the prohibitions on disclosure under that paragraph.

							(B)Any

				person making a further disclosure authorized by subparagraph (A), (B), or (C)

				of paragraph (1) shall notify the person to whom the disclosure is made of the

				prohibitions on disclosure under this subsection.

							(3)An

				order under this section shall notify, in writing, the person to whom the order

				is directed of the nondisclosure requirements under this

				subsection.

						.

			(e)Judicial

			 reviewSection 501 of the Foreign Intelligence Surveillance Act

			 of 1978 (50 U.S.C. 1861) is amended by adding at the end the following:

				

					(f)(1)(A)Any person receiving an

				order to produce any tangible thing under this section may challenge the

				legality of that order, including any prohibition on disclosure, by filing a

				petition in the court established under section 103(a).

							(B)That

				petition may be considered by any judge of the court.

							(C)The

				judge considering the petition may modify or set aside the order if the judge

				finds that the order does not meet the requirements of this section or is

				otherwise unlawful.

							(D)Any

				petition for review of a decision to affirm, modify, or set aside an order or

				prohibition on disclosure under this paragraph by the United States or any

				person receiving such order shall be sent to the court of review established

				under section 103(b), which shall have jurisdiction to consider such

				petitions.

							(E)The

				court of review shall immediately provide for the record a written statement of

				the reasons for its decision and, on petition of the United States or any

				person receiving such order for a writ of certiorari, the record shall be

				transmitted under seal to the Supreme Court, which shall have jurisdiction to

				review such decision.

							(2)(A)Judicial proceedings

				under this subsection shall be concluded as expeditiously as possible.

							(B)The

				record of proceedings, including applications made and orders granted, shall be

				maintained under security measures established by the Chief Justice of the

				United States in consultation with the Attorney General and the Director of

				National Intelligence.

							(3)All

				petitions under this subsection shall be filed under seal, and the court, upon

				the request of the Government, shall review any Government submission, which

				may include classified information, as well as the application of the

				Government and related materials, ex parte and in camera.

						(4)Not

				later than 60 days after the date of enactment of the USA PATRIOT Improvement

				and Reauthorization Act of 2005, the court established under section 103(a)

				shall develop and issue procedures for the review of petitions filed under

				paragraph

				(1).

						.

			(f)Enhanced

			 oversightSection 502 of the

			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1862) is

			 amended

				(1)in subsection (a), by

			 inserting , and the Committee on the Judiciary of the House of

			 Representatives and the Committee on the Judiciary of the Senate, after

			 of the Senate; and

				(2)in subsection (b)—

					(A)by striking On a

			 semiannual basis through the preceding 6-month period

			 and inserting In April of each year, the Attorney General shall transmit

			 to the Congress a report setting forth with respect to the preceding calendar

			 year;

					(B)in paragraph (1), by

			 striking and at the end;

					(C)in paragraph (2), by

			 striking the period at the end and inserting ; and; and

					(D)by adding at the end the

			 following:

						

							(3)the total number of

				applications made for orders approving requests for the production of tangible

				things under section 501, and the total number of orders either granted,

				modified, or denied, when the application or order involved any of the

				following:

								(A)The production of

				tangible things from a library, as defined in section 213(2) of the Library

				Services and Technology Act (20 U.S.C. 9122(2)).

								(B)The production of

				tangible things from a person or entity primarily engaged in the sale, rental,

				or delivery of books, journals, magazines, or other similar forms of

				communication whether in print or digitally.

								(C)The production of records

				related to the purchase of a firearm, as defined in section 921(a)(3) of title

				18, United States Code.

								(D)The production of health

				information, as defined in section 1171(4) of the Social Security Act (42

				U.S.C. 1320d(4)).

								(E)The production of

				taxpayer return information, return, or return information, as defined in

				section 6103(b) of the Internal Revenue Code of 1986 (26 U.S.C.

				6103(b)).

								(c)Each report under

				subsection (b) shall be submitted in unclassified form, but may include a

				classified annex.

							(d)In April of each year,

				the Attorney General shall transmit to the Administrative Office of the United

				States Courts and to Congress a report setting forth with respect to the

				preceding calendar year—

								(1)the total number of

				applications made for orders approving requests for the production of tangible

				things under section 501; and

								(2)the total number of such

				orders either granted, modified, or

				denied.

								.

					8.Patriot section 505;

			 procedural protections for national security letters

			(a)In

			 generalSection 2709(a) of

			 title 18, United States Code, is amended—

				(1)by striking A wire

			 or electronic communication service provider and inserting the

			 following:

					

						(1)In

				generalA wire or electronic communication service

				provider

						;

				and

				(2)by adding at the end the

			 following:

					

						(2)Judicial

				reviewA wire or electronic communication service provider who

				receives a request under subsection (b) may, at any time, seek a court order

				from an appropriate United States district court to modify or set aside the

				request. Any such motion shall state the grounds for challenging the request

				with particularity. The court may modify or set aside the request if compliance

				would be unreasonable or oppressive or would violate any constitutional or

				other legal right or privilege of the

				petitioner.

						.

				(b)NondisclosureSection

			 2709(c) of title 18, United States Code, is amended—

				(1)by striking No

			 wire or electronic communication service provider and inserting the

			 following:

					

						(1)In

				generalNo wire or electronic communication service

				provider

						;

				and

				(2)by adding at the end the

			 following:

					

						(3)Judicial

				reviewA wire or electronic communication service provider who

				receives a request under subsection (b) may, at any time, seek a court order

				from an appropriate United States district court challenging the nondisclosure

				requirement under paragraph (1). Any such motion shall state the grounds for

				challenging the nondisclosure requirement with particularity.

						(4)Standard of

				reviewThe court may modify or set aside such a nondisclosure

				requirement if there is no reason to believe that disclosure may endanger the

				national security of the United States, interfere with a criminal,

				counterterrorism, or counterintelligence investigation, interfere with

				diplomatic relations, or endanger the life or physical safety of any person. In

				reviewing a nondisclosure requirement, the certification by the Government that

				the disclosure may endanger the national security of the United States or

				interfere with diplomatic relations shall be treated as conclusive unless the

				court finds that the certification was made in bad

				faith.

						.

				(c)Enforcement of national

			 security lettersSection 2709(a) of title 18, United States Code,

			 as amended by subsection (b), is amended by adding at the end the

			 following:

				

					(3)Enforcement of

				requestsThe Attorney General may seek enforcement of a request

				under subsection (b) in an appropriate United States district court if a

				recipient refuses to comply with the

				request.

					.

			(d)Disclosure of

			 information

				(1)Secure

			 proceedingsSection 2709 of title 18, United States Code, as

			 amended by subsections (b) and (c), is amended—

					(A)in subsection (a), by

			 adding at the end the following:

						

							(4)Secure

				proceedingsThe disclosure of information in any proceedings

				under this subsection may be limited consistent with the requirements of the

				Classified Information Procedures Act (18 U.S.C.

				App)

							;

				and

					(B)in subsection (c), by

			 adding at the end the following:

						

							(4)Secure

				proceedingsThe disclosure of information in any proceedings

				under this subsection may be limited consistent with the requirements of the

				Classified Information Procedures Act (18 U.S.C.

				App).

							.

					(2)Disclosure to necessary

			 personsSection 2709(c)(1) of title 18, United States Code, as

			 amended by subsection (b), is amended—

					(A)by inserting after

			 any person the following: , except for disclosure to an

			 attorney to obtain legal advice regarding the request or to persons to whom

			 disclosure is necessary in order to comply with the request,;

			 and

					(B)by adding at the end the

			 following: Any attorney or person whose assistance is necessary to

			 comply with the request who is notified of the request also shall not disclose

			 to any person that the Federal Bureau of Investigation has sought or obtained

			 access to information or records under this section..

					9.Sunset

			 provisions

			(a)Modification of PATRIOT

			 Act sunset provisionSection 224(a) of the USA PATRIOT Act (18

			 U.S.C. 2510 note) is amended to read as follows:

				

					(a)In

				generalExcept as provided in subsection (b), sections 206 and

				215, and the amendments made by those sections, shall cease to have effect on

				December 31, 2009, and any provision of law amended or modified by such

				sections shall take effect on January 1, 2010, as in effect on the day before

				the effective date of this

				Act.

					.

			(b)Extension of sunset on

			 lone wolf provisionSubsection (b) of section 6001

			 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 1801

			 note) is amended to read as follows:

				

					(b)Sunset

						(1)In

				generalExcept as provided in paragraph (2), the amendment made

				by subsection (a) shall cease to have effect on December 31, 2009.

						(2)Special

				ruleWith respect to any particular foreign intelligence

				investigation that began before the date on which the amendment made by

				subsection (a) ceases to have effect, section 101(b)(1) of the Foreign

				Intelligence Surveillance Act of 1978, as amended by subsection (a), shall

				continue in

				effect.

						.

			(c)Repeal of sunset

			 provision relating to section 2332b and the

			 material support sections of title 18, United

			 States CodeSection 6603 of the Intelligence Reform and Terrorism

			 Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3762) is amended by

			 striking subsection (g).

			(d)Technical

			 amendmentSection 1(a) of the Uniting and Strengthening America

			 by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism

			 (USA PATRIOT ACT) Act of 2001 is amended to read as follows:

				

					(a)Short

				titleThis Act may be cited as the Uniting and Strengthening America by Providing Appropriate

				tools Required to Intercept and Obstruct Terrorism Act of

				2001 or the USA

				PATRIOT

				Act.

					.

			10.Enhancement of sunshine

			 provisions

			(a) Rules and procedures

			 for FISA courtsSection 103

			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803) is

			 amended by adding at the end the following:

				

					(e)(1)The courts established

				pursuant to subsections (a) and (b) may establish such rules and procedures,

				and take such actions, as are reasonably necessary to administer their

				responsibilities under this Act.

						(2)The

				rules and procedures established under paragraph (1), and any modifications of

				such rules and procedures, shall be recorded, and shall be transmitted to the

				following:

							(A)All of

				the judges on the court established pursuant to subsection (a).

							(B)All of

				the judges on the court of review established pursuant to subsection

				(b).

							(C)The

				Chief Justice of the United States.

							(D)The

				Committee on the Judiciary of the Senate.

							(E)The

				Select Committee on Intelligence of the Senate.

							(F)The

				Committee on the Judiciary of the House of Representatives.

							(G)The

				Permanent Select Committee on Intelligence of the House of

				Representatives.

							(3)The

				transmissions required by paragraph (2) shall be submitted in unclassified

				form, but may include a classified

				annex.

						.

			(b)Enhanced congressional

			 oversight of fisa emergency authorities

				(1)Emergency electronic

			 surveillanceSection 107 of the Foreign Intelligence Surveillance

			 Act of 1978 (50 U.S.C. 1807), is amended—

					(A)in paragraph (a), by

			 striking and at the end;

					(B)in paragraph (b), by

			 striking the period at the end and inserting ; and; and

					(C)by adding at the end the

			 following:

						

							(c)the total number of

				emergency employments of electronic surveillance under section 105(f) and the

				total number of subsequent orders approving or denying such electronic

				surveillance.

							.

					(2)Emergency physical

			 searchesSection 306 of the Foreign Intelligence Surveillance Act

			 of 1978 (50 U.S.C. 1826) is amended—

					(A)in the first sentence, by

			 inserting , and the Committee on the Judiciary of the House of

			 Representatives and the Committee on the Judiciary of the Senate, after

			 the Senate;

					(B)in the second sentence,

			 by striking and the Committees on the Judiciary of the House of

			 Representatives and the Senate;

					(C)in paragraph (2), by

			 striking and at the end;

					(D)in paragraph (3), by

			 striking the period at the end and inserting ; and; and

					(E)by adding at the end the

			 following:

						

							(4)the total number of

				emergency physical searches authorized by the Attorney General under section

				304(e) (50 U.S.C. 1824(e)), and the total number of subsequent orders approving

				or denying such physical

				searches.

							.

					(3)Emergency pen registers

			 and trap and trace devicesSection 406(b) of the Foreign

			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1846(b)) is amended—

					(A)in paragraph (1), by

			 striking and at the end;

					(B)in paragraph (2), by

			 striking the period at the end and inserting ; and; and

					(C)by adding at the end the

			 following:

						

							(3)the total number of pen

				registers and trap and trace devices whose installation and use was authorized

				by the Attorney General on an emergency basis under section 403, and the total

				number of subsequent orders approving or denying the installation and use of

				such pen registers and trap and trace

				devices.

							.

					

	

		July 22, 2005

		 Reported with an amendment

	

